Citation Nr: 1102744	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
August 25, 1972 rating decision that denied entitlement to 
service connection for a back condition.

2.  Whether there was clear and unmistakable error in the May 17, 
1999 rating decision that declined to reopen the Veteran's claim 
of entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which found that there was no clear and unmistakable error (CUE) 
in the August 1972 denial of service connection for a back 
condition or the May 1999 denial of the Veteran's petition to 
reopen a claim of entitlement to service connection for a back 
condition.  In May 2007, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in July 2007.


FINDINGS OF FACT

1.  The August 25, 1972 rating decision was supported by the 
evidence then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time were 
incorrectly applied.

2.  The May 17, 1999 rating decision was supported by the 
evidence then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time were 
incorrectly applied.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the August 25, 
1972 rating decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2010).

2.  Clear and unmistakable error is not shown in the May 17, 1999 
rating decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, the 
VCAA specifically provides that VA is required to make reasonable 
efforts to obtain relevant governmental and private records that 
the claimant adequately identifies to VA and authorizes VA to 
obtain.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held in part 
that "there is nothing in the text or the legislative history of 
VCAA to indicate that VA's duties to assist and notify are now, 
for the first time, applicable to [CUE] motions."  See Livesay, 
15 Vet. App. at 179.  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim for 
benefits.  Thus, CUE is fundamentally different from any other 
kind of action in the VA adjudicative process.  A litigant 
alleging such error is not pursuing a claim for benefits, but 
rather is collaterally attacking a final decision.  Thus, a 
"claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the 
Board concludes that the Veteran's CUE claims are not subject to 
the provisions of the VCAA.  The Board notes that the Veteran and 
his representative have been accorded sufficient opportunity to 
present his contentions.  There is no indication that they have 
further argument to present.

II. Merits of the Claim

The Veteran asserts that there was CUE in the August 1972 rating 
decision denying entitlement to service connection for a back 
condition and the May 1999 rating decision declining to reopen 
his claim of entitlement to service connection for a back 
condition.

Review of the record reflects that the Veteran did not appeal 
either the August 1972 or the May 1999 rating decisions.  
Accordingly, they became final.  See 38 C.F.R. § 3.104 (2010).  
There are two exceptions to the rule of finality of VA decisions, 
i.e., challenges based on CUE in a prior, final decision (38 
U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and 
material evidence (38 U.S.C.A. § 5108).  See Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002).

CUE is a very specific and rare kind of error; it is the kind of 
error of fact or law, that when called to the attention of later 
reviewers compels the conclusion to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE 
must be raised with sufficient particularity.  See Phillips v. 
Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, 
final decision, all three of the following criteria must be met: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable; and (3) the error must be of the sort 
which, had it not been made, would have manifestly changed the 
outcome at the time it was made.  See Stallworth v. Nicholson, 20 
Vet. App. 482, 487 (2006); Damrel, supra; Russell, supra.

CUE that requires revision of a prior final rating action exists 
only where it appears "undebatably" that "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant at 
the time were incorrectly applied."  See Russell, 3 Vet. App. at 
313.

A. August 1972 Rating Decision

The Veteran contends that there was CUE in the August 1972 rating 
decision due to the RO's failure to grant service connection on 
the basis of aggravation of a congenital defect.

At the time of the August 1972 rating decision, the law and 
regulations provided that "for disability resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, naval, or 
air service, during a period of war, the United States will pay 
to any veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which said injury or disease was incurred, or 
preexisting injury or disease was aggravated, compensation."  
See 38 U.S.C.A. § 310 (1970); 38 C.F.R. § 3.303(a) (1971).  The 
regulations further clarify that congenital or developmental 
defects are not diseases or injuries for service connection 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (1971).

Upon review of the claims file, the Board noted that the 
August 1972 RO decision does not discuss the relevant regulations 
in detail.  However, as noted above, in order for CUE to granted, 
an error must have occurred which is undebatable and of the sort 
which, had it not been made, would have manifestly changed the 
outcome at the time it was made.  The Board does not find that 
such an error occurred.  

The August 1972 rating decision references several pieces of 
medical evidence, including an entrance examination notation of 
untreated back aches, in-service complaints of back pain 
beginning in December 1970, a July 1971 x-ray showing a 
congenital deformity at L5-S1, and a March 1972 x-ray showing 
slight reversed slippage of L4 on L5.  Based on the evidence of 
record, the RO decided that the Veteran's only back condition was 
a congenital defect.  As such, the RO decided that the Veteran 
did not have a disease or injury for service connection purposes.

It is clear from the August 1972 rating decision that the RO 
denied service connection for a back condition because it 
determined based on the evidence of record that the Veteran's 
back complaints were reflective of a congenital defect.  There is 
no evidence showing that this was based on other than the correct 
facts at the time of the decision.  Further, the law and 
regulations at that time did not allow for service connection for 
a congenital or developmental defect.  The Board finds there is 
simply no evidence of record indicating that the relevant facts 
or appropriate regulations were not considered in rendering this 
decision.  Accordingly, the Board finds that the Veteran has not 
raised, nor has the record suggested, any error of fact or law 
which is such that it would compel the conclusion that the result 
would have been manifestly different but for the error.  

Thus, there is no indication that the RO's August 1972 denial of 
the Veteran's claim for service connection for a back condition 
was "undebatably incorrect" so as to warrant a finding of CUE.  
See Russell, 3 Vet. App. at 313.  

Although the Veteran may disagree with the RO's findings in the 
August 1972 rating decision, the Court has determined that an 
assertion that the RO improperly weighed or evaluated evidence 
can never rise to the level of CUE.  See Fugo, 6 Vet. App. at 43.

Therefore, the Board concludes that, the record does not 
establish that, but for an error in the August 1972 rating 
decision, service connection would have granted for a back 
condition.  As such, the criteria for a finding of CUE in the 
August 1972 rating decision have not been met.

B. May 1999 Rating Decision

The Veteran also claims that there was CUE in the May 1999 rating 
decision that declined to reopen a claim of entitlement to 
service connection for a back condition.

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (1998).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

The RO determined that the Veteran had not submitted new and 
material evidence to reopen a claim of service connection for a 
back condition since the last final denial of the claim.  Rather, 
the RO found that the evidence submitted by the Veteran was 
essentially duplicative of evidence already of record.  The RO 
noted the Veteran's current back condition, as documented in 
updated treatment records, but determined that these records did 
not relate this condition to service.

There is no evidence to show that the RO's determination that the 
new evidence was duplicative was based on incorrect facts.  
Further, the regulations at the time required new and material 
evidence to be neither cumulative nor redundant.  In this case, 
the RO decided that the new evidence was cumulative and 
redundant.  As such, there is nothing in the record to suggest 
any error of fact or law which is such that it would compel the 
conclusion that the result would have been manifestly different 
but for the error.  Accordingly, the criteria for a finding of 
CUE in the May 1999 decision have not been met.



ORDER

The claim of clear and unmistakable error in the August 25, 1972 
rating decision that denied entitlement to service connection for 
a back condition is denied.

The claim of clear and unmistakable error in the May 17, 1999 
rating decision that denied the Veteran's petition to reopen a 
claim of entitlement to service connection for a back condition 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


